Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/723,053 application filed on December 20, 2019.  Claims 1-35 and 46-66 were cancelled in a preliminary amendment.  Claims 36-45 remain pending and have been fully considered.  The examined claims are directed to an apparatus.	
Information Disclosure Statement
	The Examiner has considered the information disclosure statement (IDS) submitted on 06/14/2021 and 10/25/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Due to the large number of documents, Examiner was unable to thoroughly review each document in the available search and examination time.  If Applicant believes there are specific documents, or parts thereof, that are highly relevant or material to the patentability of the instant claims, Examiner suggests that Applicant specifically identify such documents and note the relevant portions thereof.  See MPEP §2004, item 13.  Please refer to the signed copy of the PTO-1449 form attached herewith.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited blood, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than structural component of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 36, the type of pressure measured by the pressure sensor and monitored by the controller is unclear.  Is it fluid pressure, air pressure or some other type of pressure?
Also, the concept of “configured to cause the application of a time-varying pressure waveform on the blood pump diaphragm during a fill-stroke of the blood pump” is unclear.  How is the pressure delivered?  Does this imply controlling a change in fluid pressure within the chamber?  What causes the application of the waveform to the blood pump?  Is a specific structure necessary for carrying out this operation?
Claim 36 recites the limitation "the blood pump" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37-45 depend on claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilt et al. (US20130020237).
Note that these are apparatus claims.  In the patentability analysis below,  the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
	Regarding claims 36-45, Wilt et al. (Wilt) discloses a system for monitoring fluid flow in an extracorporeal blood circuit (Abstract, [0048], [0052], [0077]) comprising: 
a pumping chamber of the blood pump separated from a control chamber of the blood pump by a flexible diaphragm, the control chamber configured to transmit positive or negative pressure to operate the diaphragm; 
a pressure sensor configured to measure pressure in the control chamber of the blood pump; 
a controller configured to receive information from the pressure sensor, and configured to control the delivery of pressure to the control chamber of the blood pump ([0308], [0346], [0507], [0573], [0574], [0579]); 
wherein the controller is configured to cause the application of a time-varying pressure waveform on the blood pump diaphragm during a fill-stroke of the blood pump, and to monitor a pressure variation in the control chamber measured by the pressure sensor ([0017], [0019], [00041], [0307], [0346], [0350], [0523], [0533], [0542], where the pressure information can include a time-varying pressure waveform applied on a blood pump), and 
wherein the controller transmits a value representing a magnitude of the measured pressure variation to a display associated with the extracorporeal blood circuit ([0053], [0056], [0352], [0523], where controller can cause valve closure based on pressure readings).
Therefore Wilt discloses the claimed invention, except where all the structures and functions are clearly incorporated into a single embodiment.  
However, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to apply Wilt’s miscellaneous teachings and suggestions from the various embodiments and to integrate them into a unified system for controlling a hemodialysis device to provide improved system control in the interest of increased patient safety.  This combination is also a matter of making integral what had been separate, which is an design or engineering choice with no patentable significance unless an unexpected result is obtained.
Additional Disclosures Included: Claim 37: In the system, a magnitude of the measured pressure variation that deviates from a pre-determined value causes the controller to provide a notification to the display ([0535], [0650], [0651], where predetermined measurement can include pressure and where an alert can include a notification to the display; alternately, this is a capability of a typical controller); 
Claim 38: The controller is configured to compare a pressure variation in the control chamber measured by the pressure sensor with a target signal variation or target pressure variation induced by the controller, and 
wherein a deviation between the measured pressure variation and the target signal or pressure variation that is greater than a pre-determined value causes the controller to provide a notification to the display ([0538]-[0542], [0560]-[0565], where a pre-determined threshold value is related to end-of-stroke for the blood and dialysate pumps, and where a control pressure (pre-determined pressure) is noted); 
Claim 39: The controller compares the measured pressure variation with the target signal or pressure variation during time periods when the absolute value of the applied pressure is decreasing ([0352], [0538], [0560] – [0565], [0576], [0577], where comparing values at chosen periods is a capability of the controller); 
Claim 40: The comparison by the controller comprises calculating a cross-correlation value between the measured pressure variation and the target signal or pressure variation (Wilt, [0535], [0536], [0541]-[0543]); 
Claim 41: The time-varying pressure waveform comprises a sinusoidal pressure waveform (Wilt, [0523]-[0525], [0533]); 
Claim 42: The system of claim 36, wherein the controller controls the application of the pressure waveform by controlling a variable restriction valve interposed between the control chamber and a source of positive or negative pressure ([0068], [0077]-[0080], [0296], [0312]); 
Claim 43: The source of positive or negative pressure comprises a source of positive or negative pneumatic pressure ([0041], [0066]-[0068], [0343], [0484]); 
Claim 44: The value is displayed on a graphical user interface ([0056], [0822], [0846], [1003]); and 
Claim 45: The controller is configured to transmit one of a plurality of representative values to the graphical user interface, each said representative value representing a pre-determined range of values of the measured pressure variation ([0650]-[0654], where sending representative info is a capability of the controller; alternatively, it would have been obvious to transmit one of a plurality of representative values representing a pre-determined range of values of the measured pressure variations as a means of monitoring pressure to provide early and continual information regarding undesired pressure variations).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779